Exhibit 10.43

 

AMENDMENT TO SEVERANCE AGREEMENT

 

This AMENDMENT TO SEVERANCE AGREEMENT is made and effective as of the 21st day
of February, 2005, by and between Reliant Energy, Inc., a Delaware corporation
having its principal place of business in Houston, Harris County, Texas (the
“Company”), and Robert W. Harvey (“Executive”).

 

WHEREAS, Executive was employed by the Company as the Executive Vice President,
Power Generation and Supply; and

 

WHEREAS, Executive will resign his employment as the Company’s Executive Vice
President, Power Generation and Supply and all of his other positions with the
Company and its subsidiaries and affiliates, effective as of February 21, 2005;
and

 

WHEREAS, the Company and the Executive have previously entered into that certain
Severance Agreement, effective as of May 30, 2003 (the “Agreement”); and

 

WHEREAS, the Company considers it in the best interest of the Company to amend
certain provisions of the Agreement;

 

NOW, THEREFORE, the Company and Executive have entered into this amendment to
the Agreement, effective as of February 21, 2005, as follows:

 

1. The definition of “Covered Termination” in Section 1 of the Agreement is
hereby amended to add the following sentence to the end thereof:

 

“Furthermore, notwithstanding the foregoing, a Covered Termination shall also
include Executive’s voluntary resignation of employment effective February 21,
2005, pursuant to his letter of resignation dated that same date.”

 

2. Except as otherwise expressly provided in this Amendment to the Agreement to
the contrary, and without duplication of benefits, Executive shall be entitled
to the benefits as provided under the terms of the Agreement, and all terms,
conditions, and restrictions set forth in the Agreement, including, but not
limited to, the Waiver and Release requirement, shall continue in full force and
effect and shall apply with respect to this Amendment.

 

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement to be executed as of the date set forth below.

 

RELIANT ENERGY, INC. By:   /s/    JOEL V. STAFF             Joel V. Staff    
Chairman and Chief Executive Officer

Signature Date: February 21, 2005

EXECUTIVE By:   /s/    ROBERT W. HARVEY             Robert W. Harvey

Signature Date: February 21, 2005

 

2